Citation Nr: 1241772	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  06-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected posttraumatic headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. Joyner, Counsel
INTRODUCTION

The Veteran served on active duty from March 1952 to April 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The July 2005 rating decision denied entitlement to a rating in excess of 30 percent for the service-connected posttraumatic headaches.  

A Travel Board hearing was held in March 2007, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.

The appellant appealed the July 2005 decision, and the case was referred to the Board for appellate review.  In September 2008, the Board denied a disability rating in excess of 30 percent for the Veteran's service-connected posttraumatic headaches.  The Veteran appealed the Board's September 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2010 memorandum decision, the Court affirmed the part of the Board's September 2008 decision denying a schedular rating in excess of 30 percent for the service-connected posttraumatic headaches, and remanded the issue of entitlement to an increased rating for the disability on an extraschedular basis back to the Board for further action consistent with the memorandum decision.

In a February 2010 decision, the Board denied entitlement to an extraschedular evaluation in excess of 30 percent for service-connected posttraumatic headaches.  The Veteran appealed this denial to the Court.  In August 2011, the Court granted a Joint Motion for Remand and vacated the Board's February 2010 decision denying an extraschedular rating in excess of 30 percent for posttraumatic headaches, and remanded the issue to the Board for action in compliance with the Joint Motion for Remand.  When the case was most recently before the Board in January 2012, it was remanded. The case is now back before the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes that in correspondence from the Veteran's representative, dated on March 8, 2012, the Veteran's representative raised the following issues:  entitlement to an increased rating for the Veteran's service-connected psychiatric disability, entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for the residuals of a punctured lung, and entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities (TDIU).  However, since the March 8, 2012 correspondence was received, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that in an August 2011 rating decision, the RO denied entitlement to a TDIU and compensation under 38 U.S.C.A. § 1151 for residuals of punctured lung.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a new VA examination

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board notes that the Veteran most recently underwent a VA examination for his service-connected posttraumatic headaches in February 2011.  The report of that examination states that the Veteran's headaches were especially bad last year.  He takes Tylenol when the headaches get especially bad.  The headaches are nearly constant, especially when he gets up in the morning.  They last 45 minutes to an hour after taking the Tylenol.  As a consequence of the headaches, he loses his temper with his grandchildren too quickly.  His response to Tylenol treatment was noted to be fair.  It was noted that in the past 12 months the headaches are weekly, no prostrating, and they do not prevent ordinary activity.  He does not treat them with continuous medication and they usually last hours.  It was noted that everything bothers the Veteran when he has a real bad headache.  The examiner noted that the Veteran was not employed, but that the headaches would affect his occupational activities in terms of decreased concentration, inappropriate behavior, poor social interactions, decreased mobility, problems with lifting and carrying, and pain.  There is no problem with usual daily activities due to the headaches.  

In a handwritten statement received in April 2011, the Veteran indicated that his headaches have gotten worse and are now "as bad as they can get."  Moreover, in a November 7, 2012 letter from the Veteran's representative, it was requested that the Veteran be provided a medical examination in order to determine whether his headaches interfere with his ability to work.

In VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  As such, a remand for a new examination is warranted.

The Board also points out that there is conflicting evidence in the record regarding the effect that the service-connected posttraumatic headaches have on the Veteran's ability to work.  Notably, as the Veteran's representative points out, the Veteran's chiropractor, in a July 2007 letter, indicated that the headaches were disabling.  However, the June 2006 and August 2007 VA examiners found that the headaches did not interfere with the Veteran's ability to function the greater part of the time.  Finally, the February 2011 VA examiner opined only that the headaches would interfere with occupational activities in terms of decreased concentration, inappropriate behavior, poor social interactions, decreased mobility, problems with lifting and carrying, and pain.  Based upon this, as well as the Veteran's representative's request that a new VA examination be conducted to determine the extent to which the headaches interfere with his ability to work, a VA examination is necessary.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain copies of the Veteran's VA treatment records dating from January 2008 to the present.

2.  Thereafter, the RO/AMC must afforded the Veteran an appropriate VA examination to determine the current severity of his service-connected posttraumatic headaches, to include all current manifestations of the disability, and the frequency, duration, and severity of the headaches. 

The examiner should describe all manifestations and symptoms of the service-connected posttraumatic headaches.  The examiner should assess the severity of the headaches (to include whether any headache is prostrating or completely prostrating), the frequency of the headaches, and the duration of the headaches. 

A copy of the complete VA claims file must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2012), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

Finally, although it is the responsibility of the VA rating specialist to determine, based on all the relevant evidence of record--including reports of examination, outpatient treatment records, lay statements, and documentation from employers -- whether the Veteran's headaches are productive of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, the VA examiner must address the extent of functional and industrial impairment due to the Veteran's service-connected headaches.  It is the examiner's responsibility to furnish a full description of the effects of the service-connected headaches upon the Veteran's ordinary activity which include employment.  See 38 C.F.R. § 4.10.  This description may include an opinion on such questions as whether a claimant's condition precludes standing for extended periods, lifting more than a certain weight, sitting for eight hours a day, or performing other specific tasks.  Moore v. Nicholson, 21 Vet. App. 211, 219 (2007), rev'd on other grounds sub nom. Moore v Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In this case, the examiner should elicit from the Veteran his employment history and current employment status.  Then, the examiner should provide a complete description of the effects of the service-connected headaches, to include any effects on employment (including the Veteran's inability to concentrate, or any other effects that his headaches may have on employment).

3.  The Veteran must be properly informed of his scheduled VA examination, and he should be given notice of the consequences of failure to report for the examination, including an explanation of the provisions of 38 C.F.R. § 3.655 (2012).  If the Veteran does not report for the examination, the claims folder should include clear documentation of his failure to report. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


